FILED
                           NOT FOR PUBLICATION
                                                                           AUG 27 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL ANTHONY TODD,                            No. 13-15803

              Plaintiff - Appellant,             D.C. No. 1:12-cv-01003-LJO-DLB

  v.
                                                 MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted August 25, 2015**
                             San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Michael Anthony Todd appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that he has been denied the right to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
practice his religion. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm in part, reverse in

part, and remand.

      The district court properly dismissed Todd’s due process claim because

Todd had an adequate post-deprivation remedy under California law. See Hudson

v. Palmer, 468 U.S. 517, 533 (1984) (no due process claim against a state

employee for an unauthorized intentional deprivation of property where state law

provides an adequate post-deprivation remedy); Barnett v. Centoni, 31 F.3d 813,

816–17 (9th Cir. 1994) (per curiam) (“California [l]aw provides an adequate

post-deprivation remedy for any property deprivations.”).

      The district court properly dismissed Todd’s claim regarding the processing

and handling of his prison grievances because prisoners do not have a

“constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      However, the district court prematurely dismissed Todd’s First Amendment,

Religious Land Use and Institutionalized Persons Act (“RLUIPA”), Establishment

Clause and equal protection claims because Todd’s allegations, liberally construed,


                                         2
were “sufficient to warrant ordering [defendants] to file an answer.” Wilhelm v.

Rotman, 680 F.3d at 1116; see also Warsoldier v. Woodford, 418 F.3d 989, 994-95

(9th Cir. 2005) (setting forth elements of RLUIPA claim); Alvarado v. City of San

Jose, 94 F.3d 1223, 1229 (9th Cir. 1996) (setting forth test to determine whether a

belief or movement invokes constitutionally cognizable religious interests). We

express no opinion as to whether Creativity constitutes a religion.

      Todd’s petition filed on November 18, 2013, is construed as a motion to

submit a supplemental brief, and granted.

      AFFIRMED in part; VACATED in part; and REMANDED.




                                            3